Citation Nr: 0016745	
Decision Date: 06/23/00    Archive Date: 06/28/00

DOCKET NO.  96-35 373	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for right knee 
disability, clamed as secondary to the service-connected 
chondromalacia of the left patella, status post chondroplasty 
and partial lateral and medial meniscectomies.

2.  Entitlement to a rating in excess of 20 percent for 
chondromalacia of the left patella, status post chondroplasty 
and partial lateral and medial meniscectomies.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The veteran served on active duty from August to November 
1985 and from May 1989 to April 1993.  

This case was previously before the Board of Veterans' 
Appeals (Board) in October 1997, at which time it was 
remanded for further development.  Following that 
development, the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Louis, Missouri, confirmed and continued 
its denial of entitlement to service connection for right 
knee disability and its denial of a entitlement to a rating 
in excess of 20 percent for left knee disability.  
Thereafter, the case was returned to the Board for further 
appellate action.


FINDINGS OF FACT

1.  The claim of entitlement to service connection for right 
knee disability, clamed as secondary to the service-connected 
chondromalacia of the left patella, status post chondroplasty 
and partial lateral and medial meniscectomies, is not 
plausible.

2.  With respect to the issue of entitlement to service 
connection for right knee disability, medical expertise from 
the Chief Medical Director of the VA or from the Armed Forces 
Institute of Pathology is not needed for an equitable 
disposition of the appeal, nor does the evidence present a 
question of such medical complexity or controversy so as to 
warrant the opinion of an independent medical expert.

3.  The veteran's chondromalacia of the left patella, status 
post chondroplasty and partial lateral and medial 
meniscectomies, manifested primarily by pain; muscle atrophy 
with associated weakness and fatigability; flexion to at 
least 50 degrees; and extension to at least 0 degrees, and no 
demonstration of more than moderate lateral instability or 
recurrent subluxation.


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for right 
knee disability, clamed as secondary to the service-connected 
residuals of left knee chondroplasty and partial lateral and 
medial meniscectomies, is not well grounded. 38 U.S.C.A. 
§ 5107(a) (West 1991).

2.  An opinion from the Chief Medical Director of the VA, the 
Armed Forces Institute of Pathology, or an independent 
medical expert is not warranted. 38 U.S.C.A. § 7109 (West 
1991); 38 C.F.R. § 20.901 (1999).

3.  The criteria for a rating in excess of 20 percent for 
chondromalacia of the left patella, status post chondroplasty 
and partial lateral and medial meniscectomies have not been 
met.  38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 38 C.F.R. 
§§ 4.1, 4.2, 4.7, 4.10, 4.40 - 4.42, 4.45, 4.71a, Diagnostic 
Codes 5257, 5260, 5261 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Right Knee

The veteran seeks service connection for right knee 
disability, which he maintains is the result of additional 
wear and tear caused by favoring of the service-connected 
residuals of left knee chondroplasty and partial lateral and 
medial meniscectomies.  (See the transcript of the veteran's 
hearing on appeal, held at the RO in September 1996.)  

Service connection may be established when the evidence shows 
that a particular disability is proximately due to or the 
result of a disability for which service connection has 
already been established.  38 C.F.R. § 3.310(a) (1999).  In 
this regard, the United States Court of Appeals for Veterans 
Claims (formerly the United States Court of Veterans Appeals, 
hereinafter Court) has further stated that when aggravation 
of a veteran's non-service-connected condition is proximately 
due to or the result of a service-connected condition, such 
veteran shall be compensated for the degree of disability 
(but only that degree) over and above the degree of 
disability existing prior to the aggravation.  Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).  

The threshold question is whether the veteran's claim is well 
grounded.  Section 5107(a) of title 38, U.S. Code, provides 
in pertinent part: "[A] person who submits a claim for 
benefits under a law administered by [VA] shall have the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded."  The Court has held that a well-grounded claim is 
"a plausible claim, one which is meritorious on its own or 
capable of substantiation. Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
[§ 5107(a)]."  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990). "The quality and quantity of the evidence required to 
meet this statutory burden of necessity will depend upon the 
issue presented by the claim."  Grottveit v. Brown, 5 Vet. 
App. 91, 92-93 (1993). 

In order for a direct service connection claim to be well 
grounded, there must be competent evidence of current 
disability (a medical diagnosis), incurrence or aggravation 
of a disease or injury in service (lay or medical evidence), 
and a nexus between the inservice injury or disease and the 
current disability (medical evidence).  In order for a claim 
of secondary service connection to be well grounded, there 
must be competent evidence of current disability (medical 
diagnosis), incurrence or aggravation of a disease or injury 
caused by service-connected disability (lay or medical), and 
a nexus (medical) between the disease or injury caused by the 
service-connected disability and current additional 
disability.

Where, as here, the determinative issue involves medical 
causation, competent medical evidence that the claim is 
plausible or possible is required in order for the claim to 
be well grounded.  Epps v. Gober, 126 F.3d 1464, 1468 (Fed. 
Cir. 1997), Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  
This burden may not be met merely by presenting lay 
testimony, because lay persons are not competent to offer 
medical opinions.  LeShore v. Brown, 8 Vet. App. 406, 408 
(1995); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  For the purpose of determining whether a claim is 
well grounded, the credibility of the evidence in support of 
the claim is presumed.  Robinette v. Brown, 8 Vet. App. 69 
(1995).

The service medical records are negative for any clinical 
findings relative to a right knee disability, except that the 
veteran complained both knees were hurting in June 1989.  The 
evidence shows that the veteran has chondromalacia of the 
right patella, for which he underwent arthroscopic surgery in 
June 1996.  (See report from St. Anthony's Medical Center, 
dated in June 1996 and the report of a VA examination 
performed in December 1998.)  There is no competent medical 
evidence on file, however, that such disability is related to 
his military service or service-connected left knee 
disability, either directly or by aggravation.  Indeed, the 
two most recent VA examiners specifically evaluated the 
veteran to see if there was a relationship to the service-
connected left knee disability, but found none.  In fact, the 
only reports of such a relationship come from the veteran; 
however, it must be emphasized that he is not qualified to 
render opinions which require medical expertise such as the 
cause of a particular disability.  Espiritu.  Accordingly, 
service connection is not warranted for a right knee 
disability, to include on a secondary basis.  

In arriving at this decision, the Board notes that the 
veteran's representative has submitted a copy of a previous 
Board determination, unrelated to the veteran, in which it 
was found that nonservice-connected knee disability was 
likely due to service-connected knee disability.  Prior Board 
decisions are not precedential in nature, and as such, are 
not controlling in this case.  38 C.F.R. § 20.1303 (1999).  
Parenthetically, it should also be noted that unlike this 
case, the cited Board decision was supported by competent 
medical evidence.  

The Board has also considered the representative's request 
for an additional medical opinion under 38 C.F.R. § 20.901.  
That regulation authorizes such opinions by the Chief Medical 
Director of the VA; the Armed Forces Institute of Pathology; 
or by one or more medical experts who are not employees of 
the VA, when such medical expertise is needed for an 
equitable disposition of the appeal or due to the medical 
complexity or controversy involved in an appeal case.  The 
veteran's representative, however, has not identified the 
specific opinion he seeks nor has he provided any material 
basis to obtain such an opinion.  He has not identified those 
aspects of the case which involve medical complexity or 
controversy, nor has he provided an explanation as to why the 
failure to procure such an opinion would lead to an 
inequitable disposition of the appeal.  In this regard, the 
Board finds the evidence of record is adequate for an 
equitable disposition of the appeal, and that the case does 
not present a question of medical complexity or controversy, 
so as to warrant additional medical opinion, to include from 
an independent medical expert.  Accordingly, the request is 
denied.

Although VA has no statutory duty to further assist the 
veteran with a claim which is not well grounded, the Court 
has held that VA may, nonetheless, have a duty to inform the 
veteran of the evidence necessary to render the claim well 
grounded.  Robinette v. Brown, 8 Vet. App. 69 (1995).  In 
this case, however, VA has already provided such information 
in evidence requests to the veteran, in the Statement of the 
Case (SOC), in Supplemental Statements of the Case (SSOC), 
and in the Board remand of October 1997.  Moreover, the 
veteran has not cited any outstanding evidence which could 
support his claim.  Consequently, the Board is of the opinion 
that there is no need to further inform the veteran of the 
evidence necessary to render the claim well grounded.

II.  The Left Knee

The veteran also seeks an increased rating for his service-
connected chondromalacia of the left patella, status post 
chondroplasty and partial lateral and medial meniscectomies.  
Unlike the foregoing, this portion of his appeal is plausible 
and thus well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a); see Proscelle v. Derwinski, 2 Vet. App. 629 (1992) 
(a claim of entitlement to an increased evaluation for a 
service-connected disability generally is a well-grounded 
claim). 

Disability evaluations are determined by comparing the 
manifestations of a particular disability with the criteria 
set forth in the diagnostic codes of the Schedule for Rating 
Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (1999).  
The percentage ratings represent, as far as can practicably 
be determined, the average impairment in earning capacity (in 
civilian occupations) resulting from service-connected 
disability.  38 C.F.R. § 4.1.  Where there is a question as 
to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, and 4.42 and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed all evidence of record pertaining to the history of 
the service-connected disability.  The Board has found 
nothing in the historical record which would lead to the 
conclusion that the current evidence of record is not 
adequate for rating purposes.  Moreover, the Board is of the 
opinion that this case presents no evidentiary considerations 
which would warrant an exposition of remote clinical 
histories and findings pertaining to the disability.  Where, 
as here entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although the recorded history of a disability is for 
consideration in order to make a more accurate evaluation, 
see 38 C.F.R. § 4.2, the regulations do not give past medical 
reports precedence over current findings.  Francisco v. 
Brown, 7 Vet. App. 55 (1994). 

The service-connected left knee disability is rated in 
accordance with 38 C.F.R. § 4.71a, Diagnostic Code 5257.  
Under Diagnostic Code 5257, a 20 percent rating is warranted 
for moderate recurrent subluxation or lateral instability of 
the knee.  A 30 percent rating is warranted for severe 
recurrent subluxation or lateral instability of the knee.

Also potentially applicable in evaluating the veteran's left 
knee disability is 38 C.F.R. § 4.71a, Diagnostic Codes 5260 
and 5261.  Under those codes, a 20 percent rating is 
warranted when leg flexion is limited to 30 degrees or leg 
extension is limited to 15 degrees.  A 30 percent evaluation 
is warranted when leg flexion is limited to 15 degrees or leg 
extension is limited to 20 degrees.  A 40 percent evaluation 
is warranted when leg extension is limited to 30 degrees, and 
a 50 percent rating is warranted when leg extension is 
limited to 45 degrees.

The Court has considered the question of functional loss as 
it relates to the adequacy of assigned disability ratings.  
DeLuca v. Brown, 8 Vet. App. 202 (1995).  In DeLuca, the 
Court held that 38 C.F.R. § 4.40 required consideration of 
factors such as lack of normal endurance, functional loss due 
to pain, and pain on use; specifically limitation of motion 
due to pain on use including during flare-ups.  The Court 
also held that 38 C.F.R. § 4.45 required consideration of 
weakened movement, excess fatigability, and incoordination.  
Moreover, the Court stated that there must be a full 
description of the effects of the disability on the veteran's 
ordinary activity.  38 C.F.R. § 4.10.  

This appeal stems from the adjudication of a reopened 
increased rating claim received on April 28, 1995.  Effective 
April 28, 1995, a 20 percent rating was assigned for the 
veteran's left knee disability.  A 100 percent temporary 
total rating was assigned from August 28 to October 31, 1996, 
pursuant to 38 C.F.R. § 4.30 (1999).  The 20 percent 
schedular rating was resumed November 1, 1996, and has been 
effective since that time.

Clinical records dated within one year prior to receipt of 
the increased rating claim do not refer to the service-
connected left knee disability status.  The veteran underwent 
a VA examination in May 1995 when he reported his employment 
as a mail handler required standing a lot, and that his knees 
bothered him after standing two hours.  He denied having 
missed any time from work due to his knee disability.  He 
reported he wore a knee support, and had knee swelling at 
night.  He complained of knee pain on prolonged standing, and 
indicated he occasionally limped on the left knee.  Physical 
examination revealed crepitus on passive flexion and 
extension of the knee.  The examiner reported there was no 
swelling of the knee, and no anterior or posterior laxity or 
instability.  He had lateral laxity, but no McMurray's sign 
was elicited.  There was discomfort on palpation when the 
patella was moved laterally.  There was tenderness on 
palpation of the infrapatellar ligament.  Leg flexion was 
limited to 115 degrees, with discomfort.  

A report of private magnetic resonance imaging of the left 
knee in April 1996 revealed a poorly defined anterior 
cruciate ligament of the left knee without evidence of a 
complete tear.  It was noted his clinical history was post 
operative left knee injury with persistent pain and swelling.

The veteran underwent VA orthopedic examination in July 1996 
when it was noted that due to recent surgery on the right 
knee, the veteran was putting all of his weight on the left 
knee, which did not seem to the examiner to have a lot of 
pain.  The veteran complained of pain in the left knee 
aggravated by standing.  The left knee was not swollen.  He 
had tenderness on the medial joint line on palpation, and had 
lateral laxity.  Left leg flexion was reported as 115 
degrees.

In a report of private orthopedic examination in June 1996, 
it was noted that, on physical examination of the left knee, 
there was a 10 degree patellar tilt.  The patella did ride 
laterally, and there was a J-shaped course of the patella.  
There was no swelling, warmth or erythema.  There was a 
positive patellar grind test, with grinding in the knee with 
flexion and extension about the patella.  The impression was 
chondromalacia of the patella secondary to a lateral riding 
patella.

The evidence shows that following left knee arthroscopic 
surgery in August 1996, with partial medial and lateral 
meniscectomies and chondroplasty of the patella and lateral 
release, the veteran underwent physical therapy through 
October 1996, as well as consultation with his surgeon.  A 
report of private medical examination in October 1996 noted 
the veteran was five weeks status post arthroscopic surgery 
of the left knee.  It was reported he had been improving in 
physical therapy, but had not yet regained strength, nor had 
he regained full motion.  He had left leg flexion from zero 
degrees extension to 120 degrees flexion.  There was one-plus 
swelling.  

The veteran underwent a VA orthopedic examination in December 
1998 to determine the extent of his service-connected left 
knee disability.  He wore a long leg knee immobilizer on his 
left knee which he stated he had used since his surgery.  It 
was reported he therefore walked stiff-legged, and used a 
cane in his left hand.  He indicated he used the cane at all 
times.  He reported he had stopped working at the post office 
in 1997 because his knee bothered him when he stood.  He was 
not employed.  He complained of knee pain and stated he could 
only walk less than a block, using the cane and knee 
immobilizer.  He indicated he took medication for pain, and 
medication for inflammation.  He reported he had symptoms 
with all activities of daily living and at all times.  He 
complained of left knee swelling, grinding, locking, buckling 
and give-way.  

On physical examination, the veteran had a constant pained 
expression on his face.  He had normal alignment of the left 
leg with no varus or valgus alignment.  Left knee active 
range of motion was -10 degrees extension to 50 degrees 
flexion, and passive range of motion was zero degrees 
extension to 130 degrees flexion.  He did not complain of 
pain on passive motion, and complained of pain on attempted 
active extension.  There was arthroscopic scarring.  There 
was one centimeter left thigh atrophy, as compared with the 
right.  There was no knee soft tissue swelling, joint 
effusion, erythema or tenderness.  Left patella alignment was 
normal, and there were negative apprehension signs.  There 
was no patella hypermobility or crepitus.  Testing of 
ligaments indicated normal Lochman's test, no posterior or 
anterior drawer signs, and no varus or valgus laxity.  
Assessment of quadriceps and hamstring strengths were 
difficult because of lack of effort on the part of the 
veteran.  There was less firm contraction, as compared to the 
right, but good definition, of the vastus medialis obliquus.  
On active left leg motion, he lacked 10 degrees of full 
extension against gravity.  The examiner reported the 
veteran's complaints of pain, weakness, fatigue, lack of 
endurance and flare-ups, were subjective and could not be 
assessed in terms of additional limitation of knee motion or 
knee function.

The clinical evidence of record establishes that during the 
relevant appeal period, prior to, and subsequent to, the 
August 1996 left knee surgery, the veteran's service-
connected left knee disability has been manifested primarily 
by pain; muscle atrophy with associated weakness and 
fatigability; and limitation of motion.  There is no 
competent medical evidence, however, of any recurrent 
subluxation or lateral instability, and he has consistently 
been able to flex the knee to at least 50 degrees and extend 
it to at least 0 degrees.  Although he reports numbness from 
his left knee to his left foot, there is no competent 
evidence that such complaints are related to his service-
connected left knee disability.  Moreover, there is no 
objective evidence of any associated deformity, malalignment, 
crepitus, effusion, heat, or discoloration or that his left 
knee impairment is any more than moderately disabling.  
Additionally, the postoperative scarring has not been shown 
to be symptomatic so as to warrant a separate compensable 
evaluation under 38 C.F.R. Part 4, Diagnostic Codes 7803-7805 
(1999).

In October 1996, the veteran had his last follow-up 
appointment to evaluate the residuals of his surgery.  Since 
that time, there has been no documentation of any flare-ups 
of his left knee symptomatology.  Although he has reportedly 
worn a left knee immobilizer and used a cane since his 
surgery in August 1996, there is no evidence that such aids 
have been medically prescribed for him for that length of 
time.  

In light of the foregoing evidence, the Board is of the 
opinion that the preponderance of the evidence establishes 
that the manifestations of the veteran's left knee disability 
more nearly reflect the criteria for the current 20 percent 
rating.  In arriving at this decision, the Board has 
considered the possibility of referring this case to the 
Director of the VA Compensation and Pension Service for 
possible approval of an extraschedular rating for his 
service-connected left knee disability; however, the evidence 
does not show such an exceptional or unusual disability 
picture, with such related factors as marked interference 
with employment or frequent periods of hospitalization, as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (1999).  Notably, 
although the veteran reported he had stopped working due to 
his knee disability, there is no documentation of work missed 
by the veteran or of termination from employment due to his 
service-connected left knee disability.  Indeed, 3 months 
after his surgery, he was medically able to return to work, 
albeit with some restrictions on his mobility.  Moreover, 
there is no evidence that he has required frequent 
hospitalization for that disability.  In essence, the 
preponderance of the evidence of record shows that the 
manifestations of his left knee disability are those 
contemplated by the current evaluation.  It must be 
emphasized that disability ratings are not job-specific.  
They represent as far as can practicably be determined the 
average impairment in earning capacity as a result of 
diseases or injuries encountered incident to military service 
and their residual conditions in civilian occupations.  
Generally, the degrees of disability specified are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability.  38 C.F.R. § 4.1.  
Absent evidence to the contrary, the Board finds no reason 
for referral of this case to the Director of VA Compensation 
and Pension purposes for a rating outside the regular 
schedular criteria.


ORDER

Entitlement to service connection for right knee disability, 
clamed as secondary to the service-connected chondromalacia 
of the left patella, status post chondroplasty and partial 
lateral and medial meniscectomies, is denied.

Entitlement to a rating in excess of 20 percent for 
chondromalacia of the left patella, status post chondroplasty 
and partial lateral and medial meniscectomies is denied.



		
	U. R. POWELL
	Member, Board of Veterans' Appeals

 

